UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6194



JOHN D. STRASSINI,

                                              Plaintiff - Appellant,

          versus


MR. DODRILL; DOCTOR FRIEDMAN; MRS. HARLISS;
MR. ELLI; WARDEN BEELER; MS. ELSEA; MR.
LUNSFORD; JULIA CLEMENS; MR. SWEDER; KEN
DAVIS; DOCTOR SHIMM; DOCTOR BUSH; JON CROGAN,
Captain; MANAGER JAMES, S.I.S.; LIEUTENANT
SMITH; LIEUTENANT MOSCAR; MS. MAYNARD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-759-5-H)


Submitted:   March 21, 2002                 Decided:   April 1, 2002


Before NEIMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Strassini, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Strassini appeals the district court’s order denying

relief on his action pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Strassini v. Dodrill, No. CA-00-759-5-H (E.D.N.C. Jan.

16, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2